PER CURIAM.
This cause is before us on appeal from an order of Appellee reversing, as based on hearsay, the order of the administrative law judge (ALJ). We reverse.
Hearsay is admissible in administrative proceedings, but “hearsay alone does not constitute competent, substantial evidence.” Forehand v. School Board of Gulf County, 600 So.2d 1187, 1191 (Fla. 1st DCA 1992). Due to the nature of the proceedings below, arising from allegations of financial exploitation1 and dealing with the intent in authorizing Appellant to make various transfers of funds, much of the evidence offered was hearsay. Review of the record, however, shows that the *549determination of the ALJ was not based on hearsay alone, but was supported by direct evidence. § 120.57(l)(c), Fla. Stat. Accordingly, we reverse and remand to the Department for entry of an order in accordance with the recommendation of the ALJ that Appellant’s name be expunged from the abuse registry.
REVERSED and REMANDED.
BOOTH and VAN NORTWICK, JJ., CONCUR.
BENTON, J., CONCURS IN RESULT ONLY.

. § 415.102(14)(a)-(b), Fla. Stat.